DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: PERFORMING DISCONTINUOUS RECEPTION (DRX) OPERATION BASED ON DOWNLINK CONTROL INFORMATION (DCI)

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 recites “a discontinues reception” in line 4. For clarity, it is suggested to replace with “a discontinuous reception”.
Claim 7 recites “a discontinues reception” in line 9. For clarity, it is suggested to replace with “a discontinuous reception”.
Claims 8-12 recite “The method” in line 1. For clarity, it is suggested to replace with “The UE”.
Claims 2-6 are also objected since they are depended on the objected claim 1 set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “A method for receiving downlink control information (DCI), the method performed by a user equipment (UE) and wireless device and comprising:” in lines 1-2. In view of the specification, Fig. 4, para. [73]-[80], the method of claim 1 is performed by the UE. Therefore, it is unclear which step of claim 1 is performed by wireless device. For the purpose of examination, examiner will interpret the claim as best understood.
Claims 2-6 are also rejected since they are depended on the rejected claim 1 set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujishiro (US 2018/0302810 A1).

Regarding claim 1, Fujishiro discloses A method for receiving downlink control information (DCI), the method performed by a user equipment (UE) and wireless device [see Fig. 1-2, 6, para. 31, 33, 62-73; a method for monitoring a PDCCH, the method performed by UE 100 (radio terminal)] and comprising: 
receiving, from a base station, the DCI [see para. 73; receiving, from eNB 200, downlink configuration information including each parameter of the DRX (the “On duration”, various types of timers, the long DRX cycle, the short DRX cycle, and the like)]; and 
performing a discontinues reception (DRX) operation based on the DCI [see Fig. 6, para. 64, 73; performing a DRX operation based on the downlink configuration information], 
wherein the DCI is information informing whether the UE wakes up or not [see para. 73, 64, 71; the downlink configuration information including the “On duration” and “sleep duration” informing whether the UE wakes up or not]; 
wherein, when the UE wakes up based on the DCI, the UE performs a physical downlink control channel (PDCCH) monitoring on a cycle of the DRX operation [see Fig. 6, para. 64; when the UE wakes up based on the “On duration”, the UE performs a PDCCH monitoring during a DRX cycle], 
wherein the DCI is designed with UE-specific configured power saving information [see para. 24, 64, 73, 139; the downlink configuration information including each parameter of the DRX (the “On duration”, various types of timers, the long DRX cycle, the short DRX cycle, and the like) for the UE to perform the PDCCH monitoring during the DRX cycle is designed to reduce power consumption of the UE].

Regarding claim 7, Fujishiro discloses A user equipment (UE) [see Fig. 2, para. 36-39; UE 100] configured to receive downlink control information (DCI) [see para. 73; configured to receive downlink configuration information] comprising: 
a transceiver [see Fig. 2, para. 37-38; transmitter 120, receiver 110]; 
at least one processor [see Fig. 2, para. 39; controller 130 includes a processor]; and 
at least one computer memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor [see para. 39; a memory operably connectable to the processor and storing a program that, based on being executed by the processor], perform operations comprising: 
receiving, from a base station, the DCI [see para. 73; receiving, from eNB 200, the downlink configuration information including each parameter of the DRX (the “On duration”, various types of timers, the long DRX cycle, the short DRX cycle, and the like)]; and 
performing a discontinues reception (DRX) operation based on the DCI [see Fig. 6, para. 64, 73; performing a DRX operation based on the downlink configuration information], 
wherein the DCI is information informing whether the UE wakes up or not [see para. 73, 64, 71; the downlink configuration information including the “On duration” and “sleep duration” informing whether the UE wakes up or not]; 
wherein, when the UE wakes up based on the DCI, the UE performs a physical downlink control channel (PDCCH) monitoring on a cycle of the DRX operation [see Fig. 6, para. 64; when the UE wakes up based on the “On duration”, the UE performs a PDCCH monitoring during a DRX cycle], 
wherein the DCI is designed with UE-specific configured power saving information [see para. 24, 64, 73, 139; the downlink configuration information including each parameter of the DRX (the “On duration”, various types of timers, the long DRX cycle, the short DRX cycle, and the like) for the UE to perform the PDCCH monitoring during the DRX cycle is designed to reduce power consumption of the UE].

Regarding claims 2 and 8, Fujishiro discloses wherein the DCI is information for one or more UEs which includes the UE [see Fig. 1, para. 73; the downlink configuration information is for the UE 100].

Regarding claims 3 and 9, Fujishiro discloses wherein the UE-specific configured power saving information is configured based on a higher layer [see para. 73; the downlink configuration information including each parameter of the DRX (the “On duration”, various types of timers, the long DRX cycle, the short DRX cycle, and the like) is configured based on a higher layer (RRC message)].

Regarding claims 4 and 10, Fujishiro discloses wherein the higher layer is a radio resource control (RRC) layer [see para. 73; the downlink configuration information is configured in an individual RRC message].

Regarding claims 6 and 12, Fujishiro discloses wherein an occasion receiving the DCI is distinguished from an occasion performing the PDCCH monitoring [see Fig. 6, para. 64, 73; the downlink configuration information is signaled to the UE separately via RRC message and is distinguished from the DRX cycle (On duration) in which the PDCCH is monitored].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Chatterjee et al. (WO 2018/204886 A1, Provisional application No. 62/505,529, hereinafter “Chatterjee”).

Regarding claims 5 and 11, Although Fujishiro discloses the downlink configuration information including the UE-specific configured power saving information [see para. 24, 73, 139; the downlink configuration information including each parameter of the DRX (the “On duration”, various types of timers, the long DRX cycle, the short DRX cycle, and the like) for the UE to perform the PDCCH monitoring during the DRX cycle is designed to reduce power consumption of the UE; also see para. 66-71],
Fujishiro does not explicitly disclose position information related to the DCI.
However, Chatterjee teaches a UE receives UE-specific configured power saving information including position information related to the DCI [see para. 64, 70-74; see Provisional, pages 7-8, “Signaling mechanism to indicate a subset of search space”; a subset of UE specific search space is configured for UE to monitor DCI messages; the subset of search space is dynamically indicated in the downlink control information (DCI) via RRC signaling].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE receives UE-specific configured power saving information including position information related to the DCI”, as taught by Chatterjee, into the system of Fujishiro so that it would reduce the UE power consumption [see Chatterjee, Provisional, page 5].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quan et al. (US 2018/0103504 A1), see Fig. 5, para. 191-194, discloses receiving, by a terminal, DRX configuration information sent by a base station, where the terminal supports short transmission time interval (TTI) subframe transmission; and performing DRX according to the DRX configuration information, a system frame number (SFN), and a number of a short TTI subframe, where the short TTI subframe is a subframe numbered according to a short TTI, and a length of the short TTI subframe is less than 1 ms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469